DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.
Applicant’s election of Group I, Species B (Fig. 3-4) and Subspecies 2 (Fig. 6b), claims 14-27, in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 14-21, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waseda (JP2011117318, machine translation relied on) in view of Walter (PGPub 2013/0283613).
Re Claim 14, Waseda discloses a method for producing a constructed camshaft of an internal combustion engine, the camshaft comprising a cam 60, a shaft 10, and an anti-friction bearing 50, wherein the method comprises : machining the cam (para. 33-36; Abstract); heating the cam and the anti-friction bearing (para. 33-36); pushing the cam onto the shaft into a preliminary position, and pushing the anti-friction bearing onto the shaft into a bearing position (para. 33-36); equalizing a temperature between the shaft, the cam, and the anti-friction bearing by cooling at least the cam (para. 33-38).  	Waseda does not disclose machining the shaft to produce a setting region for arranging the cam; and setting the cam onto an end position by way of pushing the cam onto the setting region. However, Walter
Re Claim 15, Walter teaches cooling the shaft before heating the cam and the anti-friction bearing (para. 27-28). 
Re Claim 16, Walter teaches cooling the shaft after heating the cam and the anti-friction bearing (para. 27-28).
Re Claim 17, Walter teaches equalizing the temperature between the shaft, the cam, and the anti-friction bearing comprises heating the shaft (para. 27-28). 
Re Claim 18, Walter teaches machining the shaft to produce the setting region comprises forming an elevation on an outer surface of a circumferential face of the shaft (para. 22-23; Fig. 1-8). 
Re Claim 19, Walter teaches machining the shaft comprises producing a bearing region 8 for arranging the anti-friction bearing on the shaft (para. 22-23; Fig. 1-8). 
Re Claim 20, Walter teaches discloses the bearing region is produced by forming an elevation on an outer surface of a circumferential face of the shaft (para. 22-23; Fig. 1-8). 
Re Claim 21, Walter teaches the elevation is formed by roll forming or grinding (para. 22-23; Fig. 1-8).  
Re Claim 24, Waseda discloses connecting the shaft to an end piece (Fig. 1), Walter teaches machining the shaft to produce the setting region. 
Re Claim 26, Waseda discloses the anti-friction bearing is a cylindrical roller bearing (Fig. 1-2). 
Re Claim 27. 
  Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waseda in view of Walter, in further view of Kreil (DE102007063725).
Re Claim 22, Waseda does not disclose during the step of pushing the anti-friction bearing onto the shaft into a bearing position, the method comprises positioning on the shaft a spacer element on both sides of the anti-friction bearing. However, Kreil teaches positioning on a shaft 1 a spacer element 19, 23 on both sides of an anti-friction bearing 5 (Fig. 4-12). It would be obvious to one of ordinary skill in the art to utilize a spacer element, as taught by Kreil, for the purpose of ensuring the bearing stays in place and is positioned in desired place.
Re Claim 23, when incorporating the spacer elements of Kreil they would get heated along with the cam and the anti-friction bearing by virtue of the direct connection.
 Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waseda in view of Walter, in further view of Madaffer (US 4,597,365).
Re Claim 25, Waseda does not discloses machining the cam comprises grinding such that the cam is ready for use. However, Madaffer teaches machining a cam comprises grinding such that the cam is ready for use (Col. 2, lines 50-65; Col. 3, lines 35-40; Claim 1). It would be obvious to one of ordinary skill in the art to perform grinding, as taught by Madaffer, for the purpose of enabling a desired geometry and surface roughness of the component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726